                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION AT FRANKFORT

CIVIL ACTION NO. 3:17-cv-102 (WOB)

RIVER CITY FRATERNAL ORDER OF POLICE                          PLAINTIFFS
LODGE 614, INC., ET AL.

VS.                  MEMORANDUM OPINION AND ORDER


KENTUCKY RETIREMENT SYSTEMS                                   DEFENDANT


      On July 17, 2019, this Court granted Plaintiffs’ request for

a   permanent   injunction    after   finding   that   Defendant   wrongly

canceled or threatened to cancel Plaintiffs’ health insurance and

had thereby breached an inviolable contract to provide Plaintiffs

with insurance. (Docs. 30, 43, 44). Plaintiffs’ motion for summary

judgment awarding damages is now before the Court. (Doc. 56). For

the reasons below, Plaintiffs’ request for damages is GRANTED IN

PART and due to be modified in accordance with the directives found

herein.

                     I.      Arguments and Analysis

      The measure of damages for breach of contract is that sum

which will put the injured party into the same position he would

have been in had the contract been performed. Hogan v. Long, 922

S.W.2d 368, 371 (Ky. 1995). Accordingly, Plaintiffs seek damages

for the premiums they had to pay in order to obtain substitute

healthcare coverage as well as lost wages because some Plaintiffs
were “forced to leave employment or take part-time status in order

for Defendant to continue providing health coverage.” (Doc. 56, at

5).

      Defendant first attempts to relitigate issues that the Court

addressed in earlier opinions by arguing that the Court cannot

award monetary damages due to principles of sovereign immunity and

federal law. (Doc. 64, at 2-10). The Court declines to readdress

these issues here and instead incorporates its earlier findings

that neither sovereign immunity nor federal law prevent Plaintiff

from recovering monetary relief. (See Docs. 30, 43).

      Defendant also argues that the damages for lost wages are

speculative      and   maintains   that    Plaintiffs      could    have   either

remained    employed      in   their   current    positions    or   could   have

attempted   to    find    comparable     employment   or    comparable     health

insurance more quickly, which in Defendant’s view, means that

Plaintiffs failed to mitigate their damages. (Doc. 64, at 10-19).

  A. Plaintiff John Arnold’s Damages

      John Arnold claims damages for both payment of premiums and

loss of pay. When Arnold retired from the Jefferson County Police

Department,      he    began   relying   upon    health    insurance   coverage

provided through the Kentucky Retirement Systems. In 2002, Arnold

took a job with the Jefferson County Coroner’s Office as a deputy

coroner. Problems began in 2016, when Defendant sent Arnold a



        River City Fraternal Order of Police Lodge 614, Inc. et al.
                           v. Ky. Retirement Sys.
                                    -2-
letter stating that if he continued his employment with the

Coroner’s Office, he would lose his health insurance.

       Defendant in fact canceled Arnold’s health insurance coverage

for a brief period, which forced him to purchase insurance through

the Coroner’s Office while he appealed the cancelation. Arnold

eventually won his appeal, and his coverage was reinstated. But

Defendant’s actions did not stop there. Defendant threatened to

terminate Arnold’s health insurance for a second time in March

2017, but it appears he left the Coroner’s Office before Defendant

terminated coverage.

       In November 2017, Arnold went to work as a full-time employee

in     the    Jefferson     County   Sheriff’s     Office.    While   Defendant

initially maintained his coverage, it took only a few weeks for

Defendant to send Arnold a letter stating that it again planned to

terminate his coverage. In response to this threat, Arnold left

his position with the Sheriff’s Office out of fear of potential

unknown consequences caused by changing insurance. Arnold claims

that he incurred $80,721.57 in lost wages because Defendant forced

him to leave his job with the Sheriff’s office. The question now

is whether he is entitled to recover those lost wages.

       Under Kentucky law, the measure of damages for breach of

contract is that sum which will put the injured party into the

same    position      he   would   have   been   in   had   the   contract   been

performed. Hogan, 922 S.W.2d at 371. Though Defendant did not

             River City Fraternal Order of Police Lodge 614, Inc. et al.
                                v. Ky. Retirement Sys.
                                         -3-
actually      cancel   Arnold’s       insurance      in    January     2018,     it

unequivocally expressed its intent to repudiate the contract,

which under Kentucky law amounts to a breach. Brownsboro Rd. Rest.,

Inc. v. Jerrico, Inc., 674 S.W.2d 40, 42 (Ky. Ct. App. 1984).

Arnold   is    therefore     entitled    to   all    non-speculative     damages

flowing from the repudiation. Curry v. Bennett, 301 S.W.3d 502,

506 (Ky. App. 2009).

     Defendant      argues    that    Arnold’s      damages    are    speculative

because he only worked at the Sheriff’s office for one month before

leaving. While the duration of Arnold’s employment was brief,

evidence shows that he left the position only because Defendant

threatened     to   cancel   his     insurance,     and   it   also   shows    with

reasonable certainty the amount that he would have made had he

remained employed. So, the problem with Arnold’s request for lost

wages is not that it is unreasonably speculative but that it

reflects a failure to mitigate his losses.

     A party claiming damages for breach of contract is obligated

to use reasonable efforts to mitigate his damages. Deskins v.

Estep, 314 S.W.3d 300, 305 (Ky. App. 2010). While there is evidence

showing that Arnold sought comparable employment after he left his

position with the Jefferson County Sheriff’s Office, the decision

to leave that position rather than purchase insurance through the

Sheriff’s Office was unreasonable.



         River City Fraternal Order of Police Lodge 614, Inc. et al.
                            v. Ky. Retirement Sys.
                                     -4-
     Damages are not recoverable for a loss that the injured party

could have avoided without undue risk, burden, or humiliation.

Restatement (Second) of Contracts § 350. Arnold insists that the

Sheriff’s health insurance was inferior to Defendant’s and that he

had to quit to avoid losing his good insurance. But Arnold admitted

that he did not actually compare the two plans and did not speak

with the Sheriff’s human resources department about the cost of

obtaining coverage if Defendant terminated his health insurance.

While there are difficulties associated with changing insurance,

they are not significant enough to constitute undue risks or

burdens. Other Plaintiffs in this matter chose to pay to obtain

coverage, whereas Arnold chose to quit his job.

     When a plaintiff fails to mitigate damages, courts may reduce

the award by the amount which could have been saved by appropriate

action to minimize the loss. See Sidney Coal Co. v. Thrift Bit

Serv., Inc., No. 2005-CA-000628-MR, 2006 WL 2578305, at *2 (Ky.

Ct. App. Sept. 8, 2006). Here, Arnold could have remained employed

and paid the premiums to acquire insurance from the Sheriff’s

office. Accordingly, a better measure of his damages would have

been the amount he would have paid in premiums had he remained

employed and purchased insurance through the Coroner’s Office. But

there is no evidence in the record showing what it would have cost

Arnold to obtain replacement insurance, so the Court will allow

him to submit evidence that shows how much it would have cost him

        River City Fraternal Order of Police Lodge 614, Inc. et al.
                           v. Ky. Retirement Sys.
                                    -5-
to obtain replacement coverage from January 1, 2017, through July

17, 2019.

      Arnold also paid $3,090.48 to cover premiums he paid while he

appealed Defendant’s first termination of his health insurance,

and he should therefore be awarded compensatory damages in that

amount.

  B. Plaintiff Gary Simkins’s Damages

      After retiring from the Louisville Police Department, Simkins

decided to return to full-time employment and was hired as a deputy

by the Jefferson County Sheriff’s Office. At the time the Sheriff’s

office    hired    him,    Defendant    was     providing   him   free    health

insurance. But soon after he was hired, Defendant informed him

that it planned to terminate his insurance because his employer

also offered him health insurance coverage.

      Defendant was mistaken. The Sheriff’s Office had employed

Simkins    under    a    one-year    renewable    contract.   This    one-year

contract was provided for by a Kentucky statutory scheme which

states that persons employed under its terms are to continue to

receive the benefits to which they are entitled and that they are

not   eligible     for    health    insurance    coverage   through      the   new

employer. Ky. Rev. Stat. § 70.293. Simkins dropped down to part-

time status at the end of 2015 in order to maintain his coverage

under Defendant’s health insurance policy. He now claims that

Defendant owes him $83,168.98 in lost wages.

          River City Fraternal Order of Police Lodge 614, Inc. et al.
                             v. Ky. Retirement Sys.
                                      -6-
     Like Arnold, Simkins also failed to mitigate his damages.

Instead of purchasing private insurance or looking for full-time

employment that would provide comparable earnings and allow him to

purchase insurance through his employer, Simkins dropped down to

part-time work and took a roughly $23,000 per-year pay cut.

Accordingly, the more appropriate measure of damages would be the

cost of acquiring comparable health insurance from December 3,

2015 (date he dropped to half-time employment) to July 17, 2019

(the date the Court issued the permanent injunction). Since the

record contains no evidence of what it would have cost Simkins to

purchase comparable health insurance on the open market, the Court

will allow him to submit such evidence.

  C. Plaintiff James Wood’s Damages

     Wood has paid $4033.61 in premiums from the time Defendant

canceled his health insurance to the time this Court issued an

injunction directing Defendant to reinstate coverage. Defendant

does not address Wood’s damages beyond the general arguments it

makes concerning sovereign immunity and federal law.

     Wood states that he has continued to purchase insurance even

after the Court issued the injunction because he was afraid of

switching back to Defendant’s health coverage, and he asks that he

be compensated for the premiums he continues to pay. Continuing to

pay premiums after the Court’s injunction constitutes a failure to



        River City Fraternal Order of Police Lodge 614, Inc. et al.
                           v. Ky. Retirement Sys.
                                    -7-
mitigate damages. Thus, Wood should only be compensated for the

$4033.61 he paid before the Court issued a permanent injunction.

  D. Plaintiff James Larkin’s Damages

     Larkin claims damages for the payment of insurance premiums

that he paid after Defendant canceled his insurance. Defendant

does not address Larkin’s damages beyond the general arguments it

makes concerning sovereign immunity and federal law. Accordingly,

Larkin should be awarded $6,181.92 to reimburse him for the

premiums he paid after Defendant canceled his health insurance.

  E. Plaintiff William Kerrick’s Damages

     Plaintiff William Kerrick has not submitted a request for

compensatory damages.

                            II.   Conclusions

     Therefore, having reviewed this matter, IT IS ORDERED that

Plaintiffs’ request for damages (Doc. 56) is GRANTED IN PART and

such damages may be adjusted in accordance with the directives

below:

  A. Plaintiff Arnold is awarded $3,090.48 to reimburse him for

     health insurance premiums he should not have had to pay.

     Plaintiff Arnold is DIRECTED to submit proof of what it would

     have cost him to obtain substitute health insurance had he

     mitigated his damages and purchased health insurance through

     the Jefferson County Sheriff’s Office from January 1, 2017,

     through July 17, 2019.

         River City Fraternal Order of Police Lodge 614, Inc. et al.
                            v. Ky. Retirement Sys.
                                     -8-
  B. Plaintiff Simkin is DIRECTED to submit proof of what it would

     have cost him to obtain comparable health insurance on the

     open market from December 3, 2015, to July 17, 2019.

  C. Plaintiff Larkin is awarded $6,181.92 to reimburse him for

     health insurance premiums he paid after Defendant canceled

     his health insurance.

  D. Plaintiff Wood is awarded $4,033.61 to reimburse him for

     health insurance premiums he paid after Defendant canceled

     his health insurance.

     The requested proof should be filed within THIRTY DAYS of the

date of this order. After Plaintiffs submit the requested proof,

Defendant will have TWENTY DAYS from the date of Plaintiffs’ filing

to respond with objections and Plaintiffs will then have TEN days

from the filing of any objections to file a reply.

     The Court will enter a judgment following the submission of

the additional proof and briefing.

   So ordered, this 18th day of February 2020.




        River City Fraternal Order of Police Lodge 614, Inc. et al.
                           v. Ky. Retirement Sys.
                                    -9-
